On a trial before the court without a jury where it was stipulated that the trial court should render a verdict with the same effect as though the action had been tried before the court and a jury, the plaintiff recovered judgment in a replevin action for certain stocks and bonds held by defendant bank as collateral security to a bond executed by plaintiff. The bond was intended as a guaranty of the payment of a debt represented by a note given by the National Bank of Ridgewood in New York to the Richmond National Bank of New York pursuant to a liquidation agreement, whereby the Richmond Bank took title to all the assets of the Ridgewood Bank, assumed its liabilities, and undertook that the liquidation should be completed within one year and at the due date of the note. There was later a modification of the agreement as to the time of payment of the note and of liquidation and in other respects, so that plaintiff claimed that there had been such alteration of the terms that his obligation on the bond was discharged. There was judgment for the plaintiff on his cause of action and a dismissal of the defendant bank’s counterclaim against him. Judgment, in so far as an appeal is taken therefrom, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ. [161 Mise. 206.1